Appellee, Mrs. B. Westbrook, brought this suit in the district court of Dallas county, Tex., against Miss Smythel Todd and N. B. Miller to recover on a promissory note in the principal sum of $1,100 and to foreclose a chattel mortgage lien on household furniture as against the two defendants above named, and as against appellant John McGinnis. The suit resulted in a judgment in favor of appellee against Miller and Miss Todd for the amount of the note, less a small credit, together with interest and attorney's fee, and foreclosure of the chattel mortgage lien on the said household goods described in appellee's petition as against all of the defendants, and also a judgment against appellant and his sureties on a replevy bond given by appellant after the seizure of the property on a sequestration writ. None of the defendants appealed, except McGinnis. The case is before us without a statement of facts, and without a brief, either by appellant or appellee; but appellee has filed a motion to affirm with 10 per cent. damages. Upon an examination of the record, it is found that the pleadings sustain the judgment, and the same is affirmed; but appellee's prayer for damages is denied. Affirmed.